NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           MAY 13 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
JONATHAN E. ROBINSON and SALLY                   No. 14-15922
J. ROBINSON-BURKE,
                                                 D.C. No. 4:09-cv-00227-AWT
              Plaintiffs - Appellants,

 v.                                              MEMORANDUM*

WMC MORTGAGE CORPORATION; et
al.,

              Defendants - Appellees.


                  Appeal from the United States District Court
                           for the District of Arizona
               A. Wallace Tashima, Senior Circuit Judge, Presiding

                             Submitted May 11, 2016**
                              San Francisco, California

Before: KLEINFELD, IKUTA, and WATFORD, Circuit Judges.

      Jonathan Robinson and Sally Robinson-Burke appeal from the dismissal of

their first amended complaint, which alleged violations of the Truth in Lending Act


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                             Page 2 of 4
(TILA) by Wells Fargo Bank, N.A. (Wells Fargo), and WMC Mortgage Corp.

(WMC). We affirm.

        1. The district court correctly dismissed Plaintiffs’ TILA claim against

WMC as time-barred. An action for damages under TILA must be brought within

one year of the alleged violation. 15 U.S.C. § 1640(e); Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1045 (9th Cir. 2011). Plaintiffs’ claim that

WMC committed various TILA violations in connection with the 2005 refinancing

of their residence was untimely, given that they did not file their complaint until

2009.

        On appeal, Plaintiffs contend that their TILA claim against WMC was

timely because it was filed less than a year after their demand for rescission was

denied. Even assuming that this argument was adequately raised before the district

court, it is unavailing. Plaintiffs alleged only that they sent the notice of rescission

to Wells Fargo dba America’s Servicing Company, their loan servicer. But in

order to exercise their right to rescind, they needed to send notice to their

“creditor,” as TILA defines that term. See 15 U.S.C. §§ 1602(g), 1635(a); Miguel

v. Country Funding Corp., 309 F.3d 1161, 1165 (9th Cir. 2002). The amended

complaint failed to allege that WMC played any part in denying their purported

rescission. Although Plaintiffs now argue that they also sent notice to WMC, the
                                                                             Page 3 of 4
creditor, they made no such allegation in their complaint. The district court

therefore did not err in dismissing the claim against WMC.

      The district court did not abuse its discretion in denying leave to amend the

complaint further as to WMC. See Allen v. City of Beverly Hills, 911 F.2d 367,

373 (9th Cir. 1990). Plaintiffs failed to identify in the district court any additional

facts that they might be able to plead to salvage their complaint. See Metzler

Investment GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049, 1072 (9th Cir.

2008). Nor have they identified any such facts on appeal.

      2. The district court also correctly dismissed Plaintiffs’ TILA claim against

Wells Fargo. The amended complaint did not allege that Wells Fargo was a

“creditor” or assignee; to the contrary, it alleged that Wells Fargo acted as a loan

servicer and did not hold the promissory note. Accordingly, Plaintiffs failed to

state a claim under TILA, which limits civil liability to creditors and, in certain

circumstances, their assignees. 15 U.S.C. §§ 1640–41.

      The district court did not abuse its discretion in denying leave to amend as to

Wells Fargo. Plaintiffs’ only response to Wells Fargo’s argument (made in its first

motion to dismiss) that it couldn’t be liable under TILA as a servicer was that

Wells Fargo’s involvement in their foreclosure suggested that it “believe[d] it ha[d]

an ownership interest in the Robinson property.” That contradicted both the
                                                                          Page 4 of 4
amended complaint and judicially noticeable documents indicating that a third

party owned the loan. Dismissal with prejudice was proper, as Plaintiffs could not

salvage their TILA claim against Wells Fargo without contradicting the allegations

of their original complaint. See Reddy v. Litton Industries, Inc., 912 F.2d 291, 297

(9th Cir. 1990). Moreover, Plaintiffs waived this argument by failing to raise it in

response to Wells Fargo’s second motion to dismiss.

      3. Plaintiffs’ motion for judicial notice is denied. See Fed. R. Evid. 201(b);

Flick v. Liberty Mutual Fire Insurance Co., 205 F.3d 386, 392–93 n.7 (9th Cir.

2000).

      AFFIRMED.